DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-21 and 23-26 are rejected are rejected under 35 U.S.C. 103 as being obvious over Lin (CN 202312830) in view of Shangguan (CN 102589016) and Larsen (US 2010/0206289).  An English translation of Lin (CN 202312830) and Shangguan (CN 102589016) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 15, Lin teaches a cooking system for cooking food (Title, Abstract), comprising: a housing defining a hollow chamber configured to receive a food container (Figs 1, 2, outer housing having inner hollow chamber with inner food container); at least one lid (Fig 2, 0004, 0011, burner of light wave stove 1, burner 1; Fig 1, electric pressure cooker lid, 0004, 0007, 0011) configured to be arranged in a convective cooking configuration (0004, 0011) in which the at least one lid is in a closed state and covers the hollow cooking chamber (see figure 2), and a pressure cooking configuration (Fig 1, electric pressure cooker lid, 0004, 0007, 0011) in which the at least one lid is in a locked state and is locked relative to the housing to allow for pressure buildup in the food container of at least 40 kPa (electric pressure cooker, 0011).
Lin discloses the claimed invention except for explicitly showing the light wave cooking system is operable in a convective cooking mode; and at least one lid detection sensor configured to detect that the at least one lid is in the closed state in the convective cooking configuration and that the at least one lid is in the locked state in the pressure cooking configuration.
However, Shangguan discloses the light wave cooking system (Pg 6, last par, light wave furnace) is operable in a convective cooking mode (Abstract, multi-function convection oven) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the light wave cooking system of Lin silent to a convective cooking mode with the light wave cooking system is operable in a convective cooking mode of Shangguan for the purpose of providing a known convection cooking mode that circulates heated air in the heating chamber (Pg 3, Par 4), thereby improving the overall heating efficiency of the cooking system. 
Additionally, Larsen discloses at least one lid detection sensor (Figs 1, 2, door position sensor 77, sensor 78, 0021) configured to detect that the at least one lid is in the closed state in the first cooking configuration (Figs 1, 2, door 52, 0021) and that the at least one lid is in the locked state (latch members 118, 119, 0023) in the second cooking configuration (Figs 1, 2, door 53) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Lin in view of Shangguan having at least one lid configured for a first convection cooking configuration and a second pressure cooking configuration with the at least one first lid detection sensor configured to detect that the at least one lid is in the closed state in the first cooking configuration and that the at least one lid is in the locked state in the second cooking configuration of Larsen for the purpose of ensuring the at least one lid is closed and locked before a heating operation can occur (0021,0027).
With respect to the limitations of claim 16, Lin in view of Shangguan disclose in the convective cooking configuration the cooking system is operable as at least one of an air fryer, baking/roasting oven (Shangguan, baking pan, Pg 2, Last Par; roasting tray, Pg 3, Par 9), broiler, and dehydrator.
With respect to the limitations of claims 17, 20 and 21, in the convection cooking configuration the at least one lid is transformable between an open state and the closed state, and in the closed state the at least one lid closes the hollow chamber (Fig 2, 0007); in the pressure cooking configuration the at least one lid is transformable between an open state and the closed state, and in the closed state the at least one lid closes the hollow chamber (Fig 1, 0007); the at least one lid comprises a first lid hinged to the housing (Fig 2, coupler 2, 0011) and a second lid (electric pressure cooker lid, 0004, 0007, 0011) removably coupled to the housing and adapted to seal the food container (inner food container).
With respect to the limitations of claim 18 and 19, Lin in view of Shangguan and Larsen discloses said at least one lid detection sensor comprises a first lid detection sensor (Larsen, door position sensor 77) and a second lid detection sensor (Larsen, door position sensor 78), and the at least one lid is connected to said housing at a hinge (Shangguan, circular hinge, Figs 1-8) and the first lid detection sensor (77) is located proximate said hinge (upper and lower hinges not shown, 0019); said at least one lid detection sensor comprises an actuating switch (plunger 80, switch 86, 0021).
With respect to the limitations of 23 and 24, the at least one lid being a two lid configuration of Lin in view of Shangguan and the first and second lid sensor configuration of Larsen would result in the cooking system not functioning in the convention or pressure cooking  mode when the first or second lid is not closed and locked and therefore fully discloses "the cooking system will not operate in a convection cooking mode unless the lid detection sensor detects that the at least one lid is in the closed state in the convection cooking configuration; the cooking system will not operate in a pressure cooking mode unless the lid detection sensor detects that the at least one lid is in the locked state in the pressure cooking configuration”.
With respect to the limitations of claims 25 and 26, Lin view of Shangguan and Larsen discloses the claimed invention except for the cooking system will not operate in a convection cooking mode if the lid detection sensor detects that the at least one lid is in the locked state in the pressure cooking configuration; the cooking system will not operate in a pressure cooking mode if the lid detection sensor detects that the at least one lid is in the closed state in the convection cooking configuration.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system will not operate in a convection cooking mode if the lid detection sensor detects that the at least one lid is in the locked state in the pressure cooking configuration; the cooking system will not operate in a pressure cooking mode if the lid detection sensor detects that the at least one lid is in the closed state in the convection cooking configuration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable sensor operational parameters involves only routine skill in the art (see MPEP 2144.04).
With respect to the limitations of claims 23-26, the limitations are directed to functional or intended use language and because Lin in view of Shangguan and Larsen disclose a cooking system that meets all of the structural limitations of the claims and can be programmed to perform the recited functions, therefore Lin in view of Shangguan and Larsen fully discloses all of the limitations of the claims.
While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 22 is rejected are rejected under 35 U.S.C. 103 as being obvious over Lin (CN 202312830) in view of Shangguan (CN 102589016) and Larsen (US 2010/0206289) as applied  to claims 15 and 18, further in view of He (US 2008/0142498).
With respect to the limitations  of claim 22, Lin in view of Shangguan or Larsen discloses the claimed invention except for the second lid detection sensor comprises a sensor system including a Reed switch disposed in the housing and a magnet disposed in the at least one lid.
However,  He discloses the second lid detection sensor comprises a sensor system including a Reed switch disposed in the housing and a magnet disposed in the at least one lid (0052) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Lin in view of Shangguan and Larsen having a second lid detection sensor with the second lid detection sensor comprises a sensor system including a Reed switch disposed in the housing and a magnet disposed in the at least one lid of He for the purpose of forming a known safety lid configuration that ensures the lid is closed before heating can occur (0052).

Allowable Subject Matter
Claims 27-34 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claim 27.
Claim 27 recites a cooking system, comprising: a housing defining an interior hollow chamber; at least one lid coupled to the housing and configured to close the hollow chamber; and a lid detection sensor disposed proximate to the at least one lid and configured to detect a convective cooking configuration of the at least one lid in which the lid is unlocked, and configured to detect a pressure cooking configuration of the at least one lid in which the lid is locked which the closest prior art of record of Lin (CN 202312830) in view of Shangguan (CN 102589016) and Larsen (US 2010/0206289) fails to disclose or render obvious.

Response to Amendments
Claims 15-34 are new.  
Claims 1-14 are cancelled.
Claims 15-34 are pending.

Response to Arguments
Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive.  The applicant has argued on page 6 of the Remarks that the cited prior art of Lin (CN 202312830) in view of Shangguan (CN 102589016) and Larsen (US 2010/0206289) fails to discloses the limitations of new claims 15-26, the examiner respectfully disagrees as set forth in the rejection of claims 15-26 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/28/2022